Dwight, P. J.
We agree with the county court that a verification of the assessment roll by the defendants, acting as assessors, after its final completion, was necessary to authorize the issuance of their warrant to the collector; and that the verification made by them on the first completion of the roll, and before corrections were made on the day appointed for that purpose, was of no effect; and we refer to the opinion of the learned county judge for the reasons and the authorities for that conclusion.
In his points submitted on this appeal, counsel for the appellants suggests a question not apparently raised in the county court, and certainly not litigated before the justice, in respect to the proof of the renewals of the collect- or’s warrant. The question is pertinent, because, unless the levy complained of was made within the time limited by the warrant or its renewals, the collector could not justify under the proofs in his hands, and no cause of action exists against the trustees of the village who issued the process, however invalid it may have been. Van Rensselaer v. Kidd, 6 N. Y. 331, and the cases cited. But we think this question was not in the ease. Evidence of renewals of the warrant, extending beyond the date of the levy, was made by the introduction by the plaintiff, without objection, of the warrant, with what purported to be three renewals indorsed; and the defendants themselves gave evidence, by the collector on his cross-examination, that the warrant had been three times renewed. The objection here made was not mentioned in the motion for a nonsuit, and the case was tried without any suggestion ■on the part of the defendants that the levy was not fully warranted by the process in the hands of the collector. We think the judgment of the county ■court was correct, and must be affirmed. All concur.